Citation Nr: 1436658	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  13-32 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for service-connected lumbar sprain.

2.  Entitlement to an initial rating higher than 10 percent for service-connected painful scar, residual of the right inguinal hernia repair.

3.  Entitlement to an initial rating higher than 10 percent for service-connected painful scar, residual of the left inguinal hernia repair.

4.  Entitlement to an initial compensable rating for service-connected right inguinal hernia.

5.  Entitlement to an initial compensable rating for service-connected left inguinal hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to May 2004, December 2005 to November 2006, and May 2008 to June 2009. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated July 2011, April 2012, and November 2013 of a Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The July 2011 rating decision granted service connection for lumbar sprain and assigned a 10 percent disability rating.  The April 2012 rating decision granted service connection for right inguinal hernia and left inguinal hernia and assigned a noncompensable rating for each.  The November 2013 rating decision granted service connection for painful scar, residual of the right inguinal hernia repair, and painful scar, residual of the left inguinal hernia repair, and assigned a 10 percent rating for each.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

In April 2012, the RO granted service connection for right inguinal hernia and left inguinal hernia and assigned a noncompensable disability rating for each effective June 21, 2009.  Subsequently in September 2012, the Veteran submitted a timely notice of disagreement (NOD) disputing the disability rating assigned.  The RO has not issued a statement of the case (SOC) and no appeal has been perfected.  There is no indication that the Veteran has withdrawn his NOD for a higher rating for right inguinal hernia and left inguinal hernia.  Where a notice of disagreement has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In his November 2013 and February 2014 substantive appeals, the Veteran requested the opportunity to testify before a Veterans Law Judge at a travel board hearing.  The matter was certified to the Board and there is no indication that a hearing was ever scheduled.  

In June 2014, the Veteran's representative asserted that the Veteran should be scheduled for a hearing before the Board at the RO as he had not been afforded a hearing as requested and there is no indication that he withdrew his hearing request.  In light of the foregoing, the Board must honor the Veteran's request to appear at a hearing before a traveling Veterans Law Judge at the local VA office.  As such, the case must be remanded to the RO for an appropriate hearing to be scheduled.

Accordingly, the case is REMANDED for the following actions:

1.  Prior to scheduling the hearing requested below, issue the Veteran an SOC with respect to his claims seeking a higher rating for right inguinal hernia and left inguinal hernia, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.

2.  Schedule the Veteran for a hearing before a Veterans Law Judge, in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

